In a proceeding pursuant to CPLR article 78 to review a determination of the Planning Board of the Village of Tarrytown disapproving petitioner’s application for site plan approval, the appeal is from a judgment of the Supreme Court, Westchester County, dated March 31, 1980, which granted the petition, vacated and set aside the determination of the planning board and deemed the site plan to have been approved. Judgment reversed, on the law, without costs or disbursements, proceeding dismissed, and matter remitted to the Planning Board of the Village of Tarrytown to make findings of fact in support of its determination. Petitioner initiated this article 78 proceeding to review and annul the decision of the planning board that, by a 3 to 2 vote, disapproved its site development plan for the construction of a six-story apartment building. Unfortunately the board failed to render findings, a prerequisite to a review of its determination. Therefore, the instant matter is remitted to the planning board to make the findings of fact which underlie its determination. Mollen, P. J., Lazer, Cohalan and Margett, JJ., concur. [103 Misc 2d 435.]